EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

The parties to this Employment Agreement (this “Agreement”), dated as of May 13,
2005, are American Power Conversion Corporation, a Massachusetts corporation
(the “Company”), and Richard J. Thompson (the “Executive”).  Accordingly, the
parties, intending to be legally bound, as follows:

 

1.                                       Employment.

 

1. 1                              General.  The Company hereby employs the
Executive in the positions and capacities of Senior Vice President - Finance and
Chief Financial Officer, and the Executive hereby accepts such employment,
subject to the terms and conditions herein contained.  In such capacities, the
Executive agrees faithfully to perform (i) such duties and responsibilities as
are customary for an executive with similar titles and positions at similar
publicly-traded companies and (ii) such additional duties (consistent with his
positions as Senior Vice President - Finance and Chief Financial Officer) as may
reasonably be assigned to the Executive from time to time.

 

1.2                                 Full-Time Position.  The Executive hereby
agrees that, during the Employment Term he shall devote all of his business
time, attention and skills to the business and affairs of the Company and its
subsidiaries, except during vacation time as provided by Section 3.3 hereof and
any periods of illness.  The Executive agrees that, during the Employment Term,
he will not seek employment with another entity.  Subject to the foregoing,
nothing in this Agreement shall restrict the Executive from (i) managing his
personal investments, personal business affairs and other personal matters, (ii)
serving on civic or charitable boards or committees or (iii) delivering
lectures, fulfilling speaking engagements or teaching at educational
institutions; provided that none of such activities, either singly or in the
aggregate, interfere with the performance of his duties under this Agreement. 
The Executive must receive approval of the Chief Executive Officer and the Board
of Directors of the Company (“Board”) prior to assuming any directorships in
accordance with any applicable policies of the Company.

 

2.                                       Compensation.

 

2.1                                 Salary.  Subject to the terms and conditions
herein contained, during the Employment Term, the Company shall pay to the
Executive, and the Executive shall accept, for all services to be rendered by
him pursuant to this Agreement (including, but not limited to, any services that
may be rendered by him to any subsidiary of the Company and any services that
may be rendered by him as a member of the Board or of the board of any such
subsidiary or any committee(s) thereof) a base salary of $400,000 per annum, and
subject to increases, if any, as may be approved from time to time by the Board
or the Compensation and Stock Option Committee of the Board (the “Compensation
Committee”) in its discretion (such amount, together with any applicable
increases, shall be referred to herein as the “Base Salary”).  The Executive’s
Base Salary shall be payable in such installments as are in effect from time to
time in accordance with the regular payroll practices of the Company.

 

2.2                                 Executive Bonus.  In addition to his Base
Salary, the Executive shall be eligible to participate in the executive bonus
program of the Company in respect of each calendar year during the Employment
Term (a “Bonus”), as such Bonus may be awarded pursuant to, and in accordance
with, the terms of the Company’s the executive bonus program, as then in effect.
The Company’s current executive bonus program provides for the payment of a
formulaic percentage

 

--------------------------------------------------------------------------------


 

of base salary actually paid to the executive for services in a calendar year;
provided, however, that for purposes of computing the Executive’s calendar year
2005 Bonus, the base salary actually paid to the Executive for calendar year
2005 shall be deemed to be $400,000.

 

2.3                                 Equity Compensation.  As soon as practicable
after the Effective Date, the Executive will be nominated to the Compensation
Committee for (i) an award of 30,000 restricted stock units, and (ii) a grant of
30,000 stock options, each of which would vest ratably over a four year period. 
In addition, the Company agrees that the Executive shall, at the sole discretion
of the Compensation Committee, be eligible for additional grants of stock
options or other awards of equity compensation under the terms of any equity
incentive plan maintained by the Company, as then in effect.

 

2.4                                 Sign-on Bonus.  Provided that the Executive
is still employed by the Company, the Company will pay the Executive a sign-on
bonus of (i) $50,000 after the date that is forty-five (45) days from the
Effective Date and (ii) $50,000 after the date that is six (6) months from the
Effective Date.

 

2.5                                 Housing Allowance.  The Company shall
provide the Executive with a housing allowance in the amount of $2,000 per month
for a period of twelve months, subject to extension as agreed to by the Company,
commencing in the month in which the Effective Date falls, for the Executive to
establish suitable housing near the company’s corporate headquarters in West
Kingston, Rhode Island.

 

2.6                                 Relocation Expenses.  In the event the
Company requests that the Executive relocate, the Company will reimburse the
Executive for the reasonable costs incurred in the sale of Executive’s then
existing, and the purchase of Executive’s new, house and the reasonable costs
incurred in the transportation of the Executive’s household goods to the new
house.

 

3.                                       Additional Benefits.

 

3.1                                 Expenses.  The Company shall reimburse the
Executive (upon the submission by him of reasonably itemized accounts therefor),
or advance to the Executive, where appropriate, an amount for such costs and
expenses as the Executive shall reasonably incur (including, among other things,
business travel and business entertainment expenses) in connection with the
performance by him of his duties hereunder in accordance with the Company’s
policy with respect thereto as in effect from time to time during the Employment
Term and reimbursement of amounts paid by him for the annual planning and
preparation of his tax returns in an amount reasonable and customary for
executives of similar status.

 

3.2                                 General Fringe Benefits.  The Executive
shall be entitled to, and the Company shall provide, such fringe benefits of the
Company, with eligibility to commence on the Effective Date, including, but not
limited to, participation in employee health and benefit plans and the Company’s
purchase of health and/or disability insurance, which the Company may from time
to time generally offer its officers during the Employment Term and for which
the Executive is eligible.

 

3.3                                 Employee Time Off.  The Executive shall be
entitled to twenty-two (22) days of time off annually during the Employment Term
in accordance with the Company’s policies and practices.  The Executive shall
provide the Chief the Executive Officer of the Company with reasonable prior
notice of his planned vacation(s).

 

--------------------------------------------------------------------------------


 

3.4                                 Other Benefits.  Nothing in this Agreement
shall prevent the Company from, or obligate the Company to, increase
compensation (including without limitation any Base Salary or Bonus), any other
payments or any other benefits to the Executive, or from deciding to provide the
Executive with any benefits in addition to those provided for herein.

 

4.                                       Term of Employment.  The Executive’s
employment hereunder shall commence on May 23, 2005 (the “Effective Date”) and
shall continue for a period of two years from the Effective Date; provided,
however, that commencing on the second anniversary of the Effective Date and on
each subsequent anniversary thereafter (each, a “Renewal Date”), the term of the
Executive’s employment hereunder shall automatically be extended for one (1)
additional year unless, not later than 60 days prior to a Renewal Date, the
Executive or the Company shall have given written notice to the other that he or
it does not wish to extend this Agreement.  The Executive’s employment under
this Agreement shall be subject to earlier termination under Section 5.

 

The period of such employment is herein referred to as the “Employment Term”. 
The scheduled expiration of the Employment Term shall not be deemed to be a
termination of the Employment Term hereunder, except as provided in Section
5.6.4 hereof.

 

5.                                       Termination.

 

5.1                                 Death.  The Employment Term shall terminate
automatically in the event of the Executive’s death during the Employment Term
and upon such termination, the obligations, duties and liabilities of the
Company to the Executive shall solely be as set forth in Section 5.6.1 hereof.

 

5.2                                 Disability.  In the event of the Executive’s
failure to perform his duties by reason of his becoming Disabled (as defined
herein) during the Employment Term, the Company shall have the option to
terminate the Employment Term, by giving written notice of such termination to
the Executive, which notice shall specify the effective date of termination. 
Upon such termination, the Executive shall have no further duties hereunder
(except as set forth in Section 7 hereof) and the obligations, duties and
liabilities of the Company to the Executive shall solely be as set forth in
Section 5.6.1 hereof.  For purposes of this Agreement, the term “Disabled” shall
mean the inability of the Executive, for medical reason(s) certified by a
physician selected by the Company and reasonably satisfactory to the Executive,
to substantially perform his duties hereunder for an aggregate of at least 180
days during any period of 365 consecutive days.

 

5.3                                 By the Company for Cause.  The Company may,
at its option, terminate the Employment Term, for any of the following reasons
(each a “Cause”), upon not less than five (5) business days’ prior written
notice to the Executive that a meeting of the Board will be held to consider
such action, at which meeting the Executive shall be afforded an opportunity to
be heard (a “Hearing”). If the Board decides to terminate the Executive at the
Hearing, the Executive shall have no further duties hereunder (except as set
forth in Section 7 hereof) and the obligations, duties and liabilities of the
Company to the Executive shall solely be as set forth in Section 5.6.2 hereof:

 

5.3.1                        Violation of Law.  If the Executive is convicted of
or pleads nolo contendere to (i) any misdemeanor relating to the affairs of the
Company or any of its affiliates, (ii) a felony under Federal or state law, or
(iii) a willful violation of any federal or state securities law.

 

5.3.2                        Failure to Perform.  If, without the prior express
written consent of the Board, the Executive (i) fails to perform (other than as
a result of being Disabled, as to which Section 5.2

 

--------------------------------------------------------------------------------


 

hereof could apply), in any material respect, any of his duties or obligations
to the Company or those duties or actions reasonably requested by the Board or
the Chief Executive Officer of the Company, fails to observe Company policies,
practices or procedures, or breaches any contract or agreement with the Company,
and if such failure or breach continues for more than thirty (30) days after
written notice by the Company to the Executive specifying the nature of his
failure or breach, provided, however, that if such failure or breach is
incapable of being cured, in the good faith determination of the Board, the
Employment Term shall terminate immediately after the date of the Hearing, (ii)
takes actions or omits to take actions in connection with his duties and/or
responsibilities hereunder that constitute willful misconduct or gross
negligence, or (iii) commits any act of insubordination or disloyalty to the
Company, its Board or management.

 

The parties hereto acknowledge and agree that matters of the business judgment
of the Executive or the economic performance of the Company or any segment
thereof shall not be factors in determining Cause, except to the extent that
they involve gross negligence or willful misconduct as referenced in the
foregoing paragraph.

 

5.4                                 By the Company Without Cause.  In addition
(and without prejudice) to its right to terminate the Employment Term under the
provisions of Section 5.3 hereof, the Company may, at its option, terminate the
Employment Term for any reason whatsoever by giving written notice of
termination to the Executive, specifying the date of termination. Upon such
termination, the Executive shall have no further duties hereunder (except as set
forth in Section 7 hereof) and the obligations, duties and liabilities of the
Company to the Executive shall solely be as set forth in Section 5.6.3 hereof.

 

5.5                                 By the Executive For “Substantial Breach.” 
As used herein, “Substantial Breach” shall mean the Company’s material breach of
this Agreement, including but not limited to, without the Executive’s consent,
the assignment to the Executive of duties or responsibilities inconsistent in a
material and adverse respect with the provisions of this Agreement, a material
diminution of the Executive’s position, authority, responsibilities or benefits
to which he is then entitled hereunder hereof, or the Company’s common stock no
longer being publicly traded under The Nasdaq Stock Market or a national stock
exchange.  In the event that the Executive wishes to terminate the Employment
Term due to a Substantial Breach by the Company, the Executive shall send a
written notice to the Company notifying the Company of the breach within sixty
(60) days of such breach.  If such breach is not corrected within thirty (30)
days after receipt of such notice, then the Executive may, in his sole
discretion, elect to terminate the Employment Term by giving written notice of
such election to the Company within seven (7) days of the end of such thirty
(30) day period, and upon receipt by the Company of such an election, the
Employment Term shall terminate.  Upon such termination, the Executive shall
have no further duties hereunder (except as set forth in Section 7 hereof) and
the obligations, duties and liabilities of the Company to the Executive shall
solely be as set forth in section 5.6.3 hereof.

 

5.6                                 Payments Upon Termination.  In the event
that the Employment Term is terminated hereunder, the Company shall pay to the
Executive the following amounts, and the Company shall thereupon have no
liability or other obligation of any kind or character under or in connection
with this Agreement (the effective date of any such termination is hereinafter
referred to as the “Termination Date”):

 

5.6.1                        Death or Disability.  In the event that the
Employment Term is terminated pursuant to Section 5.1 or Section 5.2 hereof, the
Company shall pay to the Executive or to the Executive’s executor,
administrator, beneficiary or personal representative (the “Representative”), as
the case may be, (i) the Base Salary due and owing through the Termination Date,
payable in

 

--------------------------------------------------------------------------------


 

accordance with the Company’s regular payroll practices, and (ii) a Bonus under
the Company’s executive bonus program which shall be pro-rated so that the
Executive receives a Bonus only for the period from the first day of the
calendar year in which the Termination Date falls through the Termination Date
(the “Pro-Rated Bonus”), provided that such Pro-Rated Bonus shall be payable in
a lump sum by the later of (A) ten (10) days following the payment of the
executive bonus for that calendar year in accordance with the Company’s
executive bonus program, or (B) the date that is six (6) months following the
Termination Date, in accordance with the Company’s then regular payroll
practices.

 

5.6.2                        By the Company for Cause.  In the event that the
Employment Term is terminated pursuant to Section 5.3 hereof, the Company shall
pay to the Executive his Base Salary due and owing to him through the
Termination Date payable in accordance with the Company’s regular payroll
practices.

 

5.6.3                        By the Company without Cause or By the Executive
for Substantial Breach.  In the event that the Employment Term is terminated
pursuant to Section 5.4 or Section 5.5 hereof, in return for a general release
in form and substance acceptable to the Company, the Company shall (i) pay to
the Executive his Base Salary due and owing to him through the Termination Date,
payable in accordance with the Company’s regular payroll practices, and the
Pro-Rated Bonus, payable as defined in Section 5.6.1, (ii) pay to the Executive
an amount equal to the sum of the Executive’s then current Base Salary plus the
Bonus paid by the Company to the Executive for the prior calendar year, payable
in a lump sum of 6/12ths of such amount after the date that is six (6) months
following the Termination Date and the remaining 6/12ths in six (6) equal
monthly installments commencing in the seventh month following the Termination
Date, in accordance with the Company’s then regular payroll practices, and (iii)
reimburse Executive for his continued participation in the Company’s group
health insurance premiums under COBRA for a period of twelve (12) months
following the Termination Date, with such reimbursement being payable in a lump
sum equal to six (6) monthly COBRA payments after the date that is six (6)
months following the Termination Date and the remainder in six (6) equal monthly
installments commencing in the seventh month following the Termination Date;
provided, however, that any or all of the foregoing payments may be withheld by
the Company if the Executive is in breach of Section 7 hereof or any other
agreement or contract with the Company.

 

5.6.4                        Non-Renewal By the Employer.  If the Company shall
give notice of non-renewal of the Employment Term in accordance with the
provisions of Section 4 hereof, the Company shall pay to the Executive an amount
equal to the sum of the Executive’s then current Base Salary plus the Bonus paid
by the Company to the Executive for the prior calendar year, payable in a lump
sum of 6/12ths of such amount after the date that is six (6) months following
the end of the Employment Term and the remaining 6/12ths in six (6) equal
monthly installments commencing in the seventh month following the end of the
Employment Term payable in accordance with the Company’s then regular payroll
practices, provided, however, that any or all of the payments may be withheld
from the Executive by the Company if the Executive is in breach of Section 7
hereof or any other agreement or contract with the Company.

 

The parties hereto hereby agree that, for the purposes of this Section 5.6.4,
the Termination Date shall be the date upon which the Executive’s employment
hereunder is scheduled to expire pursuant to Section 4 hereof, unless the
parties hereto mutually agree to an earlier date.

 

--------------------------------------------------------------------------------


 

Upon the payment of the foregoing amount to the Executive, the Company shall
have no liability or other obligation of any kind or character under or in
connection with this Agreement, except with respect to Section 7 hereof.

 

Following the Executive’s attainment of the age of 65 years, all obligations and
liabilities of the Company under this Section 5.6.4 in respect of its decision
not to renew the Executive shall forthwith terminate.

 

5.7                                 Change of Control. Executive shall be
offered the Company’s standard form Change-of-Control Severance Agreement in the
same form as is offered to other executives of the Company.  Executive agrees
that in the event of a “Covered Termination” under a Change-of-Control Severance
Agreement executed by the Executive, the Company is not also obligated to pay to
the Executive the amounts set forth in Section 5.6.3. and 5.6.4 hereof.

 

6.                                       Arbitration.

 

6.1                                 General. Any dispute under this Agreement,
including those arising out of or relating to Section 5 hereof, shall be settled
by arbitration in accordance with this Section 6.

 

6.2                                 Commencement.  Either party may serve upon
the other party written notice that the dispute, specifying the nature thereof,
shall be submitted to arbitration. Within ten (10) days after the service of
such notice, each of the parties shall designate a person as an arbitrator and
serve written notice of such appointment upon the other party. If either party
fails within the specified time to appoint such arbitrator, the other party (if
such party shall timely designate an arbitrator) shall be entitled to appoint
both arbitrators. The two arbitrators so appointed shall appoint a third
arbitrator. If the two arbitrators appointed shall fail to agree upon a third
arbitrator within ten (l0) days after their appointment, then an application may
be made by either party hereto, upon written notice to the other party, to the
American Arbitration Association, or any successor thereto, or if the American
Arbitration Association or its successor shall fail to appoint a third
arbitrator within ten (10) days after such request, then either party may apply,
with written notice to the other, to any court of competent jurisdiction for the
appointment of a third arbitrator, and any such appointment so made shall be
binding upon both parties hereto.

 

6.3                                 Applicable Rules and Procedures.  The
arbitration shall be conducted, to the extent consistent with this Section 6, in
accordance with the then prevailing rules and procedures of the American
Arbitration Association or its successor. The arbitrators shall have the right
to retain and consult experts and competent authorities skilled in the matters
under arbitration, but all consultations shall be made in the presence of both
parties, who shall have full right to cross-examine the experts and
authorities.  Unless otherwise agreed by the parties, any such arbitration shall
take place in Rhode Island and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.

 

6.4                                 Decision.  The arbitrators shall render
their award, upon the concurrence of at least two of their number, not later
than thirty (30) days after the appointment of the third arbitrator.  Their
decision and award shall be in writing, and counterpart copies shall be
delivered to each of the parties.  Such decision of the arbitrators shall be
final and binding upon the parties hereto.  In rendering their award, the
arbitrators shall have no power to modify any of the provisions of this
Agreement, and the jurisdiction and power of the arbitrators are expressly
limited accordingly.  Judgment may be entered on the award of the arbitrators
and may, be enforced in any court having jurisdiction.

 

--------------------------------------------------------------------------------


 

Each of the parties hereto shall bear all of its/his own fees, costs and
expenses, including attorneys’ fees, incurred by it in connection with any
arbitration proceeding pursuant to this Section 6.  Notwithstanding the
foregoing, in the event any party fails to comply with the decision of the
arbitrators and the other party undertakes any action(s) or proceeding(s) to
enforce such compliance, all costs and expenses (including reasonable legal
fees) incurred by the party seeking to enforce such compliance shall be borne by
the party failing to so comply.

 

7.                                       Non-disclosure; Non-compete;
Availability.

 

7.1                                 Agreement.  The Executive agrees, as a
condition precedent to the effectiveness of this Agreement, to execute the
Company’s standard form Non-Disclosure, Non-Competition, Non-Solicitation and
Developments Agreement (the “NDA”) that is required of all United States
Employees of the Company.

 

7.2                                 Availability.  Reasonably subject to his
employment commitments elsewhere, the Executive hereby agrees to make himself
available to the Company after the termination of the Employment Term, at such
reasonable time or times as may be required by the Company in connection with
any pending or threatened litigation or governmental investigation involving the
Company, not to exceed five (5) days in any calendar quarter unless otherwise
mutually agreed. The Company shall advance or reimburse the Executive for any
out-of-pocket expenses reasonably incurred by him in fulfilling his obligations
under this Section 7.2 upon the submission by him of reasonably itemized
accounts therefor, and shall pay the Executive a mutually agreed upon per diem
fee for any days in excess of two (2) hereunder, including reasonable
preparation time.

 

8.                                       Miscellaneous Provisions.

 

8.1                                 Withholding.  All payments required to be
made to the Executive by the Company hereunder shall be subject to any
applicable withholding under applicable Federal, state and local income tax
laws. Any such withholding shall be based upon the most recent Form W-4 filed by
the Executive with the Company, and the Executive may from time to time revise
such filing.

 

8.2                                 Severability. If in any jurisdiction any
term or provision hereof is adjudicated to be invalid or unenforceable, (i) the
remaining terms and provisions hereof shall be unimpaired, (ii) any such
invalidity or unenforceability in any jurisdiction shall not invalidate, limit
or render unenforceable such provision in any other jurisdiction and (iii) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

8.3                                 Indemnification.  The Company shall
indemnify the Executive to the fullest extent permitted by applicable law and
the By-Laws of the Company for all amounts (including without limitation,
judgments, fines, settlement payments, costs, expenses and attorneys’ fees and
expenses) reasonably incurred or paid by the Executive in connection with any
claim, action, suit, investigation or proceeding arising out of or relating to
performance by the Executive of services for, or actions of the Executive as (or
the Executive’s serving in the position of) a director, officer or employee of,
the Company, any subsidiary or affiliate of the Company or any enterprise at the
Company’s request, and shall advance to the Executive (subject to the
Executive’s undertaking to repay any advances if it is determined that he is not
entitled to them) the reasonable costs,

 

--------------------------------------------------------------------------------


 

including attorneys fees, of defending any such claim.  The provisions of this
Section 8.3 shall survive the termination of this Agreement.

 

8.4                                 Execution in Counterparts.  This Agreement
may be executed in one or more counterparts, and by each of the parties hereto
in separate counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
this Agreement shall become effective when one or more counterparts has been
signed by each of the parties hereto and delivered to the other party hereto.

 

8.5                                 Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed duly
given when delivered by hand, or when delivered if mailed by registered or
certified mail or private courier service, postage prepaid, to the respective
addresses as follows:

 

If to the Company, to:

American Power Conversion Corporation
132 Fairgrounds Road
West Kingston, RI 02892
Attn: Vice President & General Counsel

 

If to the Executive, to:

Richard J. Thompson
6256 NW 23rd Terrace
Boca Raton, Florida 33496

 

or to such other address(es) as either party hereto shall have designated by
like notice to the other Party hereto.

 

8.6                                 Amendment.  No provision of this Agreement
may be modified, amended or discharged in any manner, except by a written
instrument executed by each of the parties hereto.

 

8.7                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties hereto, oral and written, including all prior or existing employment
agreements.  Each party hereto hereby acknowledges and agrees that, other than
as contained herein, no other representations or warranties, oral or written,
have been made, expressly or impliedly, by the other party hereto.

 

8.8                                 Applicable Law.  This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts, without regard to its
choice of law provisions.

 

8.9                                 Headings.  The headings contained herein are
for the sole purpose of convenience of reference, and shall not in any way limit
or affect the meaning or interpretation of any of the terms or provisions of
this Agreement.

 

8.10                           Non-assignability.

 

8.10.1                  By the Executive.  Neither this Agreement nor any right,
duty, obligation or interest hereunder shall be assignable or delegable by the
Executive without the Company’s prior written consent; however, that the
Executive may designate any of his beneficiaries to receive (and such
beneficiaries shall receive) any compensation, payments or other benefits
payable

 

--------------------------------------------------------------------------------


 

hereunder upon or after his death, or the foregoing may be transferred by the
laws of descent or distribution.

 

8.10.2                  By the Company.  This Agreement and all of the Company’s
rights and obligations hereunder may be assigned or transferred by it through a
merger, consolidation or other business combination.  Upon the occurrence of
such a transaction, any such successor company resulting therefrom shall be
deemed to be substituted for all purposes as the Company hereunder.

 

8.11                           Binding Effect; Benefits.  This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

 

8.12                           Waiver.  The failure of either of the parties
hereto at any time to enforce any provision of this Agreement shall not be
deemed or construed to be a waiver of any such or any other provision, nor to in
any way affect the validity of this Agreement or any provision hereof or the
right of either of the parties hereto to thereafter enforce each and every
provision of this Agreement. No waiver of any breach of any of the provisions of
this Agreement shall be effective unless set forth in a written instrument
executed by the party against whom or which enforcement of such waiver is
sought, and no waiver of any such breach shall be construed or deemed to be a
waiver of any other or subsequent breach.

 

8.13                           Capacity, etc.  The Executive hereby represents
and warrants to the Company and the Company hereby represents and warrants to
the Executive that: (i) he (or it) has full power, authority and capacity to
execute and deliver this Agreement, and to perform his (or its) obligations
hereunder, (ii) said execution, delivery and performance will not (and with the
giving of notice or lapse of time, or both, would not) result in the breach of
any agreement or other obligation to which he (or it) is a party or is otherwise
bound and (iii) this Agreement is his (or its) valid and binding obligation
enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 

AMERICAN POWER CONVERSION
CORPORATION

 

 

 

By:

/s/ Rodger B. Dowdell, Jr.

 

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Richard J. Thompson

 

 

Richard J. Thompson

 

--------------------------------------------------------------------------------